Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims set forth the one or more polyetheresters B) have a fatty acid and/or fatty acid ester content of 5 to 25 % by weight. However, per the instant specification, the one or more polyetheresters B) are the reaction product of a mixture comprising a fatty acid and/or fatty acid ester. They will not then comprise the fatty acid and/or fatty acid ester but rather units derived from these compounds. Accordingly, claims are confusing as to intent because it can not be definitively ascertained what the composition of the polyol component is intended to be.  For the purposes of examination, Claims will be interpreted as setting forth one or more polyetheresters B) have units derived from fatty acid and/or fatty acid ester.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-105658692.
CN-105658692 discloses polyol component and rigid, insulating polyurethane foam prepared from di- and polyisocyanates as claimed therefrom, wherein the polyol component comprises (B) a polyether ester polyol component having OH number(s) as claimed and a content of units derived from fatty acid in amounts as claimed and (C) & (D) additional polyols prepared from alkylene oxides as claimed and having OH numbers in overlap with those claimed (see abstract, claims, pages 3-6 and 8, and the Examples of the accompanying translation).  
CN-105658692 differs from applicants’ claims in that OH numbers for its polyether polyol component are not as particular as claimed. However, the means for their formulation and an overlap in ranges of OH vales are provided through its disclosure (see pages 5 & 6 of translation).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized polyols of any OH number as provided for by CN-105658692 in forming the preparations of CN-105658692 for the purpose of achieving acceptably developed polyol formulations in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Additionally, as to difference in amounts of the utilization of these materials that may be found, overlap in amount selections is evident (see pages 5 & 6 of translation).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyols of components C & D of CN-105658692 in any amounts provided for by CN-105658692 for the purpose of achieving acceptably developed polyol formulations for work-up in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
CN-105658692 differs from applicants’ claims 2-8 and 10 in the particular make-up(s) of its additional polyether polyol component(s) C & D, particularly, in specific selections of the functionalities, starters and ethylene oxides.  However, starter selections in overlap with those claimed, which also dictate the realization of functionalities in overlap with those claimed, and identification of the selection of alkylene oxides as claimed for polyol build are provided for by the disclosures of CN-105658692 for purposes of achieving acceptable polyol mixes (see pages 5 & 6 of translation).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the additional polyether polyols provided for by CN-105658692, including those started by any of the starter materials provided for through their disclosure, along with any of the alkylene oxides provided through their disclosure, in forming the preparations of CN-105658692 for the purpose of achieving acceptably developed polyol formulations in order to arrive at the products having material make-ups and/or functionalities as claimed with the expectation of success in the absence of a showing of new or unexpected results.


  Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kampf(2013/0251975).
Kampf discloses polyol component and rigid, insulating polyurethane foam prepared from di- and polyisocyanates as claimed therefrom, wherein the polyol component comprises (B) a polyether ester polyol component having OH number(s) as claimed and a content of units derived from fatty acid in amounts as claimed and (D) additional polyols prepared from starters and alkylene oxides as claimed and having functionalities and calculated OH numbers in overlap with those claimed (see abstract, paras [0020]-[0130], and the Examples).
Kampf differs from applicants’ claims in the particular make-up of its additional polyether polyol component D, particularly, in specific selections of OH numbers, the functionalities, starters and ethylene oxides.  However, Kampf provides for variations in selections of molecular weights, functionalities, and, through calculation, OH numbers that fall in overlap with the ranges of values of applicants’ claims, along with overlaps in starter selections and identification of the selection of alkylene oxides as claimed for polyol build (see paras [0120]-[0130]) for purposes of achieving acceptable polyol mixes for the purposes of its invention.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the additional polyether polyols provided for by Kampf, including those started by any of the starter materials provided for through their disclosure, along with any of the alkylene oxides provided through their disclosure, and having any functionality and/or calculated OH value provided for through Kampf in forming the preparations of Kampf for the purpose of achieving acceptably developed polyol formulations in order to arrive at the products and processes as claimed with the expectation of success in the absence of a showing of new or unexpected results.
Additionally, as to difference in amounts of material selections, overlap is provided for by Kampf (paras [0152] & [0153]).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyols of Kampf in any amount provided for by Kampf in forming the preparations of Kampf for the purpose of achieving acceptably developed polyol formulations for work-up in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyata et al. and Lorenz et al. are cited for their disclosure of closely related preparations and formulation materials in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765